In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1034V
                                     Filed: March 29, 2017
                                         UNPUBLISHED

****************************
ALEXIS OBERS,                             *
                                          *
                     Petitioner,          *
                                          *      Damages Decision Based on Proffer;
v.                                        *      Influenza Vaccine (“Flu Vaccine”);
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Kathryn Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On August 19, 2016, Alexis Obers (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleged that she suffered left
shoulder injuries resulting from the influenza vaccination she received on November 2,
2015. Petition at 1, ¶¶ 2, 10. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On December 27, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. (ECF No. 18). On March 29, 2017, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be
awarded $75,000.00. Proffer at 1. In the Proffer, respondent represented that

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Id. at 1. Based on the record as a whole,
the undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,000.00 in the form of a check payable to
petitioner, Alexis Obers. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                    )
    ALEXIS OBERS,                                   )
                                                    )
                 Petitioner,                        )
                                                    )    No. 16-1034V
    v.                                              )    Chief Special Master Dorsey
                                                    )    ECF
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                 Respondent.                        )
                                                    )

                        PROFFER ON AWARD OF COMPENSATION

         On December 12, 2016, the Chief Special Master issued a Ruling on Entitlement finding

that petitioner was entitled to vaccine compensation for her Shoulder Injury Related to Vaccine

Administration (“SIRVA”).

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$75,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         Petitioner is a competent adult. Respondent recommends that the compensation provided

to petitioner should be made through a lump sum payment of $75,000.00, in the form of a check

payable to petitioner. Petitioner agrees.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                        Respectfully submitted,

                        CHAD A. READLER
                        Acting Assistant Attorney General

                        C. SALVATORE D’ALESSIO
                        Acting Director
                        Torts Branch, Civil Division

                        CATHARINE E. REEVES
                        Deputy Director
                        Torts Branch, Civil Division

                        LYNN RICCIARDELLA
                        Senior Trial Attorney
                        Torts Branch, Civil Division

                        s/ Kathryn A. Robinette
                        KATHRYN A. ROBINETTE
                        Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Tel: (202) 616-3661
                        Fax: (202) 616-4310


DATED: March 29, 2017




                           2